Citation Nr: 9922636	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-44 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1934 to August 
1938, from February 1941 to November 1945, and from August 
1952 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1996 rating determination by the Columbia, 
South Carolina, Regional Office (RO).  This case was 
previously before the Board in June 1998 and remanded for 
additional development and adjudication.

In a September 1998 rating decision service connection for 
hearing loss was denied.


FINDING OF FACT

Medical records do not provide evidence or a medical opinion 
that the veteran's Parkinson's disease, first demonstrated 
many years after discharge from service, is etiologically 
related to military service.


CONCLUSION OF LAW

The veteran's claim of service connection for Parkinson's 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, findings or treatment for symptoms suggestive of 
Parkinson's disease.

Post-service treatment records dated from June 1992 to 
January 1994 show that in October 1993 the veteran complained 
of a five-year history of tremor.

An October 1995 statement from the veteran's private 
physician shows the veteran was evaluated for a history of a 
progressive right arm tremor for the past two years.  The 
examiner noted the veteran had no family history of tremor 
and that he was stationed on Guam during World War II and had 
eaten large amounts of cycad nuts.  The clinical impression 
was idiopathic Parkinson's disease.  The examiner opined that 
although the veteran did not clearly manifest the classic 
tremor at rest often seen in idiopathic Parkinson's disease, 
he had several other features of the disease including mild 
rigidity, unilateral onset, and mild postural instability, 
representing early Parkinson's disease.  

In support of his claim, the veteran submitted a letter from 
the VA medical center in Reno, Nevada, regarding a survey of 
Guam Veterans.  The medical center was conducting research 
involving the development of Parkinsonism-dementia complex 
(PDC) in those service men who were stationed on Guam during 
World War II.  PDC and amyotrophic lateral sclerosis (ALS) on 
Guam seemed to be associated with an exogenous toxic agent, 
cycad.  Seeds of this cycad plant, which grows only in Guam 
and neighboring islands, were made into pancakes and eaten as 
a traditional delicacy by the Chamorros natives.  The letter 
goes on to state that despite extensive epidemiologic 
research conducted since the early 1950s, the causes of the 
high incidence of PDC and ALS among the Chamorros natives to 
the island had yet to be identified.  

Treatment records from the Medical University of South 
Carolina dated in June 1995 show treatment for a cerebral 
vascular disease.  

VA outpatient treatment records dated from November and 
December 1995 primarily show evaluation and treatment for 
unrelated disorders.  

Private treatment records from Dr. Mazzeo, dated from 
December to July 1996, show ongoing evaluation and treatment 
of the veteran's Parkinson's disease.  

Treatment records from Beaufort Naval Hospital primarily show 
treatment for an unrelated right shoulder disorder between 
July 1996 to April 1998.

Pursuant to an April 1998 Board remand, an attempt was made 
to obtain additional medical records.  The veteran did not 
respond to the RO's July 1998 request for information 
regarding other health care providers who have treated him 
for Parkinson's disease.

VA examination reports in October and November 1998 reflect a 
diagnosis of Parkinson's disease and note a three-year 
history of the disease.  Following examination the clinical 
impression was Parkinson's disease, controlled on Sinemet and 
Artane.  It was the examiner's opinion that the veteran's 
Parkinson's disease was not related to his service on Guam 
during World War II.  Parkinson's disease is an idiopathic 
disorder of unknown etiology.  Current research evidence 
suggests it as a combination of both environmental exposure 
and of unknown type and a genetic predisposition as a cause 
of Parkinson's disease.  Parkinson's disease is a relatively 
common disorder within the elderly population.  The examiner 
was not aware of specific environmental exposure on Guam or 
during the Pacific Theater of World War II which would have 
predisposed the veteran to Parkinson's disease nor was the 
examiner aware of a clustering of the incidence of 
Parkinson's disease among veterans who served in the Pacific 
Theater.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  The United States Court 
of Veterans Appeals - now the United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well-grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

Service connection may be granted for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  Service connection may be established for Parkinson's 
disease on a presumptive basis if this disorder is shown to a 
degree of 10 percent within one year of service separation.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307, 3.309 (1998).

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded  "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the veteran's case, service medical records are negative 
for any complaints, findings or treatment associated with 
Parkinson's' disease.  Post-service medical records note 
tremors as early as 1993 and the earliest notation of a 
diagnosis of Parkinson's disease is in October 1995.  To be 
well grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet.App. 261 (1992).  The 
medical evidence tends to establish that the veteran 
developed Parkinson's disease after separation from military 
service.  Thus, the second prong of Caluza is not satisfied 
as there is no evidence that the veteran developed 
Parkinson's disease in service.

Also, the veteran has not brought forth any competent 
evidence that would establish a nexus between his post-
service symptoms and active military service and no examiner 
has attributed the veteran's Parkinson's disease to service.  
Further, the complaints of tremors in 1993 were well after 
the end of the one-year presumptive period and Parkinson's 
disease was not diagnosed at that time.  A well-grounded 
claim also requires medical evidence of a nexus between in-
service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet.App. 498 (1995).  Therefore, the third 
prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between service and 
the veteran's Parkinson's disease.  In this case, only the 
first prong of Caluza is satisfied; namely, there is 
competent medical evidence that the veteran currently has 
Parkinson's disease.

Therefore, the Board finds that a well-grounded claim of 
service connection for Parkinson's disease has not been 
presented.  It follows that the VA has no duty to assist the 
veteran in the development of his claim.  In the absence of a 
well-grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).


ORDER

Entitlement to service connection for Parkinson's disease is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

